Citation Nr: 0213444	
Decision Date: 10/02/02    Archive Date: 10/10/02

DOCKET NO.  01-02 605	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUE

Entitlement to service connection for Crohn's disease.


REPRESENTATION

Appellant represented by:	AMVETS


ATTORNEY FOR THE BOARD

R. A. Speck, Associate Counsel






INTRODUCTION

The veteran had active service from April 1961 to March 1964.  
His claim comes before the Board of Veterans' Appeals (Board) 
on appeal from a February 2000 rating decision of the 
Department of Veteran's Affairs (VA) Regional Office (RO) in 
Wichita, Kansas.


FINDING OF FACT

Crohn's disease was not manifested during service and is not 
shown to be causally or etiologically related service.


CONCLUSION OF LAW

Crohn's disease was not incurred in or aggravated by active 
service.  38 U.S.C.A. §§  1110, 1131, 5103, 5103A, 5107 (West 
Supp. 2001); 38 C.F.R. §§ 3.303, 3.304 (2001); 66 Fed. Reg. 
45,620, 45,630-32 (Aug. 29, 2001) (to be codified as amended 
at 38 C.F.R. §§ 3.102 and 3.159).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board notes that in November 2000 the Veterans Claims 
Assistance Act of 2000 (VCAA) became law, Pub. L. No. 106-
475, 114 Stat. 2096 (2000) (codified as amended at 38 U.S.C. 
§§ 5102, 5103, 5103A, 5107).  The VCAA applies to all pending 
claims for VA benefits and provides, among other things, that 
VA shall make reasonable efforts to notify a claimant of 
relevant evidence necessary to substantiate the claimant's 
claim for a benefit under a law administered by VA.  The VCAA 
also requires VA to assist a claimant in obtaining such 
evidence.  See 38 U.S.C.A. §§ 5103, 5103A.  Regulations 
implementing the VCAA have been enacted.  See 66 Fed. Reg. 
45,630 (Aug. 29, 2001) (to be codified as amended at 
38 C.F.R. § 3.159).  The veteran was notified of this 
regulatory change in a March 2001 letter.  As set forth 
below, the RO's actions throughout the course of this appeal 
satisfied the requirements under the VCAA.  

First, VA has a duty under the VCAA to notify the veteran and 
his representative of any information and evidence needed to 
substantiate and complete a claim.  The veteran was informed 
in a February 2000 letter and rating decision of the evidence 
needed to substantiate his claim, and he was provided an 
opportunity to submit such evidence.  Moreover, in December 
2000 statement of the case and a supplemental statement of 
the case issued in February 2002, the RO notified the veteran 
of regulations pertinent to service connection claims, 
informed him of the reasons why his claim had been denied, 
and provided him additional opportunities to present evidence 
and argument in support of his claim.  As stated, the veteran 
was sent a letter in March 2001 detailing VA's duty to obtain 
medical and employment records from federal agencies.  The 
veteran was also notified of his duty to submit names and 
addresses of doctors that had treated him for his claimed 
disorder, and the dates of such treatment.  In an October 
1999 letter, the veteran was specifically requested to submit 
evidence of his Crohn's disease occurring during service.  He 
was asked to submit evidence of treatment for Crohn's disease 
occurring from 1964 to 1969.  The Board finds that the 
foregoing information provided to the veteran specifically 
satisfies the requirements of 38 U.S.C.A. § 5103 of the new 
statute in that the veteran was clearly notified of the 
evidence necessary to substantiate his claim for service 
connection.  Under these circumstances, the Board finds that 
the notification requirement of the VCAA has been satisfied.  

Second, VA has a duty to assist the veteran in obtaining 
evidence necessary to substantiate his claim.  VA complied 
with the VCAA's duty to assist by aiding the veteran in 
obtaining outstanding medical evidence.  Some of the 
veteran's service medical records have been obtained, as have 
VA outpatient treatment reports and private medical records.  
In addition, the veteran was afforded two VA examinations in 
July 1999 and January 2002.  All known and available service, 
private, and VA medical records have been obtained and are 
associated with the veteran's claims file.   See Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).

Essentially, the Board finds that VA has done everything 
reasonably possible to assist the veteran and that no further 
action is necessary to meet the requirements of the VCAA and 
the applicable regulatory changes published to implement that 
statute.

This appeal arises out of the veteran's claim that his 
Crohn's disease had its onset during active service, and that 
service connection is therefore warranted.  

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from a 
disability resulting from an injury suffered or disease 
contracted in the line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in the line 
of duty, in active military, naval, or air service.  
38 U.S.C.A. §  1110 (West Supp. 2002); 38 C.F.R. § 3.303 
(2001).  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d) 
(2001).  That an injury or disease occurred in service is not 
enough; there must be a disability resulting from that 
injury.  If there is no showing of a resulting chronic 
condition during service, then a showing of chronicity of 
symptomatology after service is required to support a finding 
of chronicity.  38 C.F.R. § 3.303(b) (2001).

Once all the evidence has been assembled, the Board has the 
responsibility to evaluate the record on appeal.  See 38 
U.S.C.A. § 7104 (West 1991 & Supp. 2002).  When there is an 
approximate balance of evidence regarding the merits of an 
issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  See 38 U.S.C.A. § 5107 (West Supp. 
2001); 38 C.F.R. § 3.102 (2001).  In Gilbert v. Derwinski, 1 
Vet. App. 49, 53 (1990), the United States Court of Appeals 
for Veterans Claims (Court) stated that "a veteran need only 
demonstrate that there is an 'approximate balance of positive 
and negative evidence' in order to prevail."  To deny a 
claim on its merits, the evidence must preponderate against 
the claim.  See Alemany v. Brown, 9 Vet. App. 518, 519 
(1996), citing Gilbert, 1 Vet. App. at 54.  

It appears that some of the veteran's service medical records 
are missing from the claims file.  Throughout the course of 
this appeal, the RO has made written requests in an attempt 
to obtain or reconstruct the veteran's service medical 
records.  A November 1999 response from the National 
Personnel Records Center (NPRC) in St. Louis, Missouri 
asserted that all of the veteran's service medical records 
had been sent to the RO.  No additional service medical 
records have been received to date. 

The veteran's February 1964 separation examination is 
included in the claims file.  On his Report of Medical 
History, the veteran listed no complaints, treatment, or 
diagnoses of any gastrointestinal disorder or Crohn's 
disease.  He asserted that he did not have "frequent 
indigestion," or "stomach, liver, or intestinal trouble."  
The veteran's height was listed as 69 inches and his weight 
was reportedly 146.5 pounds.  The contemporaneous Report of 
Medical Examination also listed no complaints, treatment, or 
diagnoses of a gastrointestinal disorder or Crohn's disease. 

In December 1968, the veteran was hospitalized at Grace 
Hospital for abdominal pain.  He stated that his illness had 
begun six months prior when he began having abdominal pain 
with accompanied vomiting.  It was noted that prior to the 
onset of his nausea and vomiting, the veteran had no serious 
illnesses or surgical operations.  In addition, he had no 
known history of ulcers.  The veteran was initially diagnosed 
with possible acute appendicitis, Meckel's diverticulitis, a 
perforated ulcer, or abdominal pain of an unknown etiology.  
On further examination, the diagnosis was severe fulminate 
regional enteritis with obstruction and perforation, and 
generalized peritonitis.  A terminal ileum resection and 
ileo-ascending colostomy was performed.

Treatment reports from Halstead Hospital, January 1992 to 
June 1999, are of record.  A July 1994 treatment report noted 
that the veteran was diagnosed with Crohn's disease in 1969.  
In December 1997, the veteran was hospitalized for Crohn's 
disease.  He stated that he had been in a normal state of 
health until one week prior to his hospitalization.  In 
reporting the history of his disease, the veteran stated that 
he had a bowel resection in 1968 and another in 1991.  The 
treating physician reported that the veteran had served in 
the military for six years, and noted, "he did not have any 
unusual medical illnesses while in the military."  No link 
was made between the veteran's Crohn's disease and his active 
military service.  

The veteran was provided with a VA examination for intestinal 
disorders in July 1999.  The claims file was reviewed in 
conjunction with the examination.  The veteran stated that he 
began having nausea, vomiting, and diarrhea in 1962 while in 
service.  He stated that he reported to sick call at least 
two dozen times for these symptoms.  He asserted that the 
symptoms had continued through 1969 when he underwent 
resection of his small intestine.  Upon examination, the 
veteran was observed to be 137 pounds.  He reported that he 
had dropped from 180 pounds to 137 pounds since 1998.  
Ultimately, the veteran was diagnosed with status post small 
bowel resection, 1969 and 1990, and a history of Crohn's 
disease with unpredictable episodes of nausea, vomiting, and 
diarrhea.  The examiner did not opine as to the etiology of 
the veteran's Crohn's disease.

The veteran was provided a VA examination for digestive 
disorders in January 2002.  The claims file was reviewed in 
conjunction with the examination.  The veteran reported that 
he had periodic nausea, vomiting, and diarrhea during active 
service.  He indicated that he went to sick call on several 
occasions and was told he had a flu-like syndrome.  Upon 
examination, the veteran weighted between 173 and 179 pounds.  
He reported that his nausea, vomiting, and abdominal cramping 
has subsided significantly since 1990, but a recurrence of 
the symptoms occurred in September 2001.  The veteran was 
diagnosed with Crohn's disease, non-service connected.  The 
examiner stated that since there was no documented subjective 
history or clinical findings from the time the veteran was in 
service, she was only able to speculate that there were early 
symptoms of Crohn's disease occurring while the veteran was 
in service.  

The Board has carefully reviewed the evidence and statements 
made in support of the veteran's claim and finds that the 
preponderance of the evidence is against the veteran's claim 
of service connection for Crohn's disease.  The Board 
recognizes that some of the veteran's service medical records 
are missing from the claims file, and as such, the Board has 
a heightened duty to explain its findings and conclusions and 
to carefully consider the benefit-of-the-doubt rule.  See 
O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991); Pruitt v. 
Derwinski, 2 Vet. App. 83, 85 (1992).  

Case law does not establish a heightened "benefit of the 
doubt," only a heightened duty of the Board to consider the 
applicability of the benefit of the doubt, to assist the 
claimant in developing a claim, and to explain its decision 
when the veteran's medical records have been lost.  See 
Ussery v. Brown, 8 Vet. App. 64 (1995).  Similarly, case law 
does not lower the legal standard for proving a claim for 
service connection, but rather increases the Board's 
obligation to evaluate and discuss in its decision all the 
evidence that may be favorable to the veteran.  See Russo v. 
Brown, 9 Vet. App. 46 (1996).  

The Board finds that the veteran currently suffers from 
Crohn's disease, as diagnosed in the July 1999 and January 
2002 VA examinations, and the Halstead Hospital report.  
Despite the veteran's current diagnosis, there is only 
speculative evidence linking the veteran's Crohn's disease to 
active service.  The earliest medical evidence of record 
showing that the veteran complained of nausea, vomiting, and 
diarrhea, is the December 1968 Grace Hospital report.  At 
that time, the veteran stated that his abdominal pains began 
six months earlier and that he had no serious illnesses prior 
to that time.  He made no reference to his active service.  
In addition, the December 1997 Halstead Hospital record 
reported that the veteran had prior active military service, 
but the treating physician noted that the veteran did not 
have "any unusual medical illnesses while in the military."  
In fact, the only evidence indicating that the veteran's 
Crohn's disease had its onset during active service are the 
statements made by the veteran including at the July 1999 and 
January 2002 VA examinations.  However, despite the veteran's 
contentions that his Crohn's disease was misdiagnosed as the 
flu in service and despite his statements made on VA 
examination, the July 1999 examiner made no statement 
regarding the etiology of the Crohn's disease.  In addition, 
the January 2002 examiner's opinion that early symptoms of 
Crohn's disease existed during the veteran's active service 
was based on speculation as she clearly stated.  
Specifically, she stated that there was no documented 
subjective history or clinical findings on which to base her 
opinion. 

As such, the Board accords greater weight to December 1968 
Grace Hospital report and the December 1997 Halstead Hospital 
report, than the opinion of the January 2002 VA examiner.  
Both the December 1968 and December 1997 reports indicated 
that the veteran's nausea, vomiting, and diarrhea began in 
1968, nearly 4 years after active service.  On each occasion, 
the veteran stated that the disorder had its onset within six 
months of his 1968 treatment, and he made no mention of his 
active service.  The Board has also considered the amount of 
time lapsed between the veteran's separation in 1964, and his 
statements made in 1968 regarding the onset of his disorder.  
See Hayes v. Brown, 5 Vet. App. 60, 69-70 (1993) (It is the 
responsibility of the Board to assess the credibility and 
weight to be given the evidence) (citing Wood v. Derwinski, 1 
Vet. App. 190, 192-93 (1992)).  See also Guerieri v. Brown, 4 
Vet. App. 467, 470-71 (1993) (the probative value of the 
medical evidence is based on the physician's knowledge and 
skill in analyzing the data, and the medical conclusion the 
physician reaches, as is true of any evidence, the 
credibility and weight to the attached medical opinions are 
within the province of the Board).  While the VA examiner's 
opinion was based on review of the relevant record including 
hospitalization reports and the July 1999 VA examination, the 
examiner stated that her conclusion was based on speculation.  
In addition, the examiner's conclusion is simply not 
consistent with the other evidence of record, namely the 
statements made by the veteran in December 1968, and 
therefore cannot be accorded the same weight as prior 
hospitalization reports.  

Based on the foregoing, the Board finds that the medical 
evidence does not indicate that it is as likely as not that 
the veteran's Crohn's disease had its onset during service.  
The Board does not doubt the veteran's sincere belief in his 
service connection claim, but the veteran is not a medical 
professional competent to render an opinion on matters of 
medical etiology.  See Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  

As the preponderance of the evidence is against the veteran's 
claim, service connection is not warranted.  In making this 
determination, the Board has considered the provisions of 
38 U.S.C.A. § 5107(b) regarding the benefit of the doubt, but 
there is not such a state of equipoise of the positive 
evidence with the negative evidence to otherwise grant the 
veteran's claim.


ORDER

Service connection for Crohn's disease is denied.



		
	S. L. KENNEDY
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

